SUNDBY, J.
(dissenting). Because Hovde’s deposit is not a "customer contribution” it is not subject to the utility rule. The village is free to honor its contract.
To "contribute” is to "give something, to a common purpose.” Black's Law Dictionary 297 (5th ed. *4971979) (emphasis added). Hovde gave nothing to the village or the electric utility. His contract with the village contemplates that all of his deposit will be returned upon his performance of his contract. The contract required Hovde to make a deposit with the village to induce the village to install an underground electric distribution system. A "deposit” includes: "Money lodged with a person as an earnest or security for the performance of some contract, to be forfeited if the depositor fails in his undertaking.” Id. at 395. The common and accepted definition of deposit is "property, usually money, placed in another’s hands in trust or safekeeping or to one’s credit.” Skelly Oil Co. v. Peterson, 257 Wis. 300, 305-06, 43 N.W.2d 449, 452 (1950).
Hovde’s deposit did not belong to the village or to the electric utility. The relationship between Hovde and the village was not customer-utility but bailor-bailee. A deposit establishes a bailment. Black’s Law Dictionary at 394.
If the village sincerely wishes to honor its contract with Hovde but it believes it lacks the power to do so because of the utility rule, it may seek legislation permitting it to correct the injustice which will result from our decision. See State ex rel. Federal Paving Corp. v. Prudisch, 241 Wis. 59, 4 N.W.2d 144 (1942).